  Case 4:21-mj-07015-MKD              ECF No. 20        filed 01/19/21     PageID.28 Page 1 of 1




      United States District Court, Eastern District of Washington
                               Magistrate Judge Mary K Dimke
                                           Richland

 USA v. ARTURO TEJEDA-GOMEZ                             Case No. 4:21-MJ-7015-MKD-1

                                   Richland Video Conference
                        The Defendant agreed to appear via video conference.

 Initial Appearance on Complaint:                                                           01/19/2021

 ☒ Sara Gore, Courtroom Deputy [R]                      ☒ Benjamin Seal, US Atty (video)
 ☐ Pam Howard, Courtroom Deputy [Y]                     ☒ Douglas McKinley, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial Services        ☒ Interpreter - NOT REQUIRED
   Officer (tele)
 ☒ Defendant present in custody, appearing by
   video from BCJ.

 ☒    USA Motion for Detention                          ☒   Rights given
 ☐    USA not seeking detention                         ☒   Acknowledgment of Rights previously filed
 ☒    Financial Affidavit (CJA 23) previously filed     ☒   Defendant received copy of charging document
 ☐    The Court will appoint the Federal Defenders      ☒   Defendant waived reading of charging document
 ☒    Based upon conflict with Federal Defenders, the   ☐   Charging document read in open court
      Court will appoint Douglas McKinley, a CJA
      Panel Attorney.
 ☒    Supplemental PRE-Trial Services Report ordered    ☐   POST Pre-Trial Services Report ordered

                                              REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, are appearing
by video or teleconference.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Arturo Tejeda-
Gomez.
        Oral order issued confirming the Government’s disclosure obligations under the Due Process
Protections Act and the possible consequences of violation of said order. USA objects that the rule is
overbroad and states the Government understands its discovery requirements. Court overrules objection.
Written order to follow.
.
The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.

               Detention Hearing:                                   Preliminary Hearing:
             01/21/2021 @ 3:15 p.m.                                01/29/2021 @ 2:00 p.m.
             [R/MKD] (Video Conf)                                  [R/MKD] (Video Conf)



Digital Recording/R-326                Time: 11:08 a.m. – 11:18 a.m.                                 Page 1
